DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 8/9/21 has been entered in full. Claims 1-153 are canceled. New claims 154-164 are added, and are the pending claims.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 154-160, drawn to a method comprising administering to a subject in need thereof a beta adrenergic agonist in an amount effective to polarize macrophages toward an M2 phenotype, thereby increasing macrophage production of IL-10 in the subject relative to a control.

Group II, claims 161-164, drawn to a method comprising administering to a subject in need thereof neuropeptide Y receptor agonist in an amount effective to increase T cell production of IL-4 in the subject, relative to control.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention (Group I) comprises a method of using the first recited product, which is a beta adrenergic agonist. Group II does not share unity of invention with the main invention (Group I) because it is a method of using a different product, which is a neuropeptide Y receptor agonist.



Election of species
In addition to the restriction requirement, one or two elections of species are required, dependent on which Group is elected. Specifically, if Group I is elected, species elections (1) and (2) are required; if Group II is elected, species election (3) is required.
(1) Group I contains claims directed to more than one species of peptide of beta adrenergic agonist of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Isoproterenol (claim 160), metaproterenol (claim 160), or one agonist selected from the group listed in Table 2A or 2B (claim 159). 
Currently, the following claim(s) are generic: 154, 157 and 158.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each agonist has a different molecular structure. Lack of unity is shown because these agonists lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each agonist was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) Group I contains claims directed to more than one species of disease of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Grave's disease, systemic lupus erythematosus, type 1 diabetes, multiple sclerosis, plaque psoriasis, rheumatoid arthritis, asthma, myasthenia gravis, inflammatory bowel disease, ulcerative colitis, Hirschsprung's disease-associated enterocolitis, burn, fibrosis, allergy, allergic dermatitis, pancreatitis, NASH, fatty liver disease, atherosclerosis, hemophagocytic lymphohistiocytosis, hemophagocytic 
Currently, the following claim(s) are generic: 154-156, 159 and 160.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each disease has a different etiology and set of diagnostic criteria. Lack of unity is shown because these polypeptides lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each disease was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(3) Group III contains claims directed to more than one species of peptide of neuropeptide Y receptor agonist of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	The species are as follows: 
Neuropeptide Y, pancreatic polypeptide, BWX-46 or Peptide YY (these are listed in Table 2L as indicated by claim 164).
Currently, the following claim(s) are generic: 161-163.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each agonist has a different molecular structure. Lack of unity is shown because these agonists lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each agonist was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) beta adrenergic agonist and (2) disease (if Group I is elected), or (2) neuropeptide Y receptor 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646